DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 08/23/2022 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determining module configured to…” in claim 10;
“acquiring module configured to…” in claim 10;
“setting module configured to…” in claim 10;
“determining module configured to…” in claim 11;
“generating module configured to…” in claim 11;
“transmission module configured to…” in claim 11;
“encryption module configured to…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “The method according to claim 16”.  It is suggested to amend to “The computer readable storage medium according to claim 16”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 6 and 11, the claims recite “…in accordance with a second password of the password setting instruction”.  When there is a second password, there is an implication of an existence of a first password.  However, the claims do not claim a first password.  Appropriate corrections are required.

As per claims 8 and 9, the claims recite “a third password” and “the second password” respectively.  When there is a second password or third password, there is an implication of an existence of a first password.  However, the claims do not claim a first password.  Appropriate corrections are required.

Dependent claims 7-9, depend on independent claim 6 and they do not further clarify the issues, therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. CN104951408B hereinafter referred to as Fan (corresponding English translation is used in the below rejection), in view of Kai et al. CN102207912A hereinafter referred to as Kai (corresponding English translation is used in the below rejection), de Jong US2003/0177319, and Mo et al. CN104850796A hereinafter referred to as Mo (corresponding English translation is used in the below rejection).
As per claim 1, Fan teaches an encryption method applicable to a terminal apparatus, the method comprising: determining whether at least one storage apparatus connected to the terminal apparatus includes a target storage apparatus with an encryption function (Fan pages 3-4, 7, 10, the storage device is connected to the terminal device.  Detection information is sent to the terminal to detect if the storage device has an automatic encryption function).
Fan does not explicitly disclose acquiring, if at least one storage apparatus includes target storage apparatus, encryption information of the target storage apparatus, wherein the encryption information includes partition information of the target storage apparatus and an encryption status of a private partition.
Kai teaches acquiring, if at least one storage apparatus includes target storage apparatus, encryption information of the target storage apparatus, wherein the encryption information includes partition information of the target storage apparatus and an encryption status of a private partition (Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan with the teachings of Kai to include partitioning a storage device into a normal partition and a hidden partition and reporting the partition information to the host in order to provide secure and unsecure storage of data in a storage device.
Fan in view of Kai does not explicitly disclose partition information includes addresses of partitions in target storage apparatus.
de Jong teaches partition information includes addresses of partitions in target storage apparatus (de Jong paragraph [0057], partition information including addresses of each partition).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai with the teachings of de Jong to include address information of each partition in order to allow ease of access of the normal partition and the hidden partition by using the address information. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai with the teachings of de Jong to include address information of each partition in order to indicate to the terminal computer the addresses of each partition of the storage device.
Fan in view of Kai and de Jong does not explicitly disclose generating, if encryption status is unencrypted, a password setting instruction in response to setting a password, and sending the password setting instruction to target storage apparatus, such that the target storage apparatus encrypts data stored in private partition in accordance with the password.  
Mo teaches generating, if encryption status is unencrypted, a password setting instruction in response to setting a password, and sending the password setting instruction to target storage apparatus, such that the target storage apparatus encrypts data stored in private partition in accordance with the password (Mo pages 4, 6, storage device has normal partition and secure partition. The user sets the secure partition and the corresponding password to the secure partition via an access device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai and de Jong with the teachings of Mo to include setting a password for a secure partition of a storage device via a user interface in order to provide a password input interface for inputting/setting the password for the hidden partition.

As per claim 3, Fan in view of Kai, de Jong and Mo teaches the method according to claim 1, wherein acquiring, if the at least one storage apparatus includes the target storage apparatus, the encryption information of the target storage apparatus comprises: scanning the target storage apparatus to obtain the partition information of the target storage apparatus; sending the partition information to the target storage apparatus; and receiving the encryption information from the target storage apparatus (Fan pages 3-4, 7, 10, the storage device is connected to the terminal device.  Detection information is sent to the terminal to detect if the storage device has an automatic encryption function; Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition; de Jong paragraph [0057], partition information including addresses of each partition; Mo pages 4, 6, storage device has normal partition and secure partition. The user sets the secure partition and the corresponding password to the secure partition via an access device).  

As per claim 4, Fan in view of Kai, de Jong and Mo teaches the method according to claim 1, wherein the method further comprises: displaying a first interface for receiving a password input if the encryption status is encrypted; and sending, in response to receiving a first password in the first interface, the first password to the target storage apparatus, such that the target storage apparatus verifies the first password (Fan pages 9, 12, prompt the user to input decryption password, send the password to the storage device, and storage device verifies the password; Mo pages 2, 4, prompt user for password, send password to the storage device, and the storage device compares the received password with a prestored password).  

As per claim 5, Fan in view of Kai, de Jong and Mo teaches the method according to claim 4, wherein the method further comprises: executing, in a case of receiving a verification success message from the target storage apparatus, at least one of the following operations: reading the data stored in the private partition; writing data into the private partition; deleting the data stored in the private partition; formatting the private partition; or changing a password of the private partition (Fan pages 9, 12, performing reading and writing operations to storage device; Kai pages 3, 5, perform operations such as change password, read/write/delete, etc. data to hidden partition; Mo pages 7, 9, perform operations such as read and decrypt data, delete data, etc. from secure partition).  

As per claim 6, Fan teaches an encryption method applicable to a controller of a storage apparatus, the method comprising: determining, in response to the storage apparatus being connected to a terminal apparatus, status of the storage apparatus (Fan pages 3-4, 7, 10, the storage device is connected to the terminal device.  Detection information is sent to the terminal to detect if the storage device has an automatic encryption function).
Fan does not explicitly disclose determining, an encryption status of a private partition in storage apparatus; 
wherein encryption information includes the encryption status of the private partition;
sending the encryption information to terminal apparatus.
Kai teaches determining, an encryption status of a private partition in storage apparatus (Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition); 
wherein encryption information includes the encryption status of the private partition (Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition);
sending the encryption information to terminal apparatus (Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan with the teachings of Kai to include partitioning a storage device into a normal partition and a hidden partition and reporting the partition information to the host in order to provide secure and unsecure storage of data in a storage device.
Fan in view of Kai does not explicitly disclose wherein information includes partition information of storage apparatus, and the partition information includes addresses of partitions in storage apparatus.
de Jong teaches wherein information includes partition information of storage apparatus, and the partition information includes addresses of partitions in storage apparatus (de Jong paragraph [0057], partition information including addresses of each partition).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai with the teachings of de Jong to include address information of each partition in order to allow ease of access of the normal partition and the hidden partition by using the address information. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai with the teachings of de Jong to include address information of each partition in order to indicate to the terminal computer the addresses of each partition of the storage device.
Fan in view of Kai and de Jong does not explicitly disclose generating, in a case of receiving partition information from terminal apparatus, encryption information in accordance with the partition information and encryption status; 
encrypting, in a case of the encryption status being unencrypted and a password setting instruction from the terminal apparatus being received, data stored in private partition in accordance with a second password of the password setting instruction.  
Mo teaches generating, in a case of receiving partition information from terminal apparatus, encryption information in accordance with the partition information and encryption status (Mo pages 4, 6, storage device has normal partition and secure partition. The user sets the secure partition and the corresponding password to the secure partition via an access device); 
encrypting, in a case of the encryption status being unencrypted and a password setting instruction from the terminal apparatus being received, data stored in private partition in accordance with a second password of the password setting instruction (Mo pages 4-6, storage device has normal partition and secure partition. The user sets the secure partition and the corresponding password to the secure partition via an access device.  Data is encrypted in the secure partition).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai and de Jong with the teachings of Mo to include setting a password for a secure partition of a storage device via a user interface in order to provide a password input interface for inputting/setting the password for the hidden partition.

As per claim 8, Fan in view of Kai, de Jong and Mo teaches the method according to claim 6, wherein the method further comprises: verifying, in a case of the encryption status being encrypted and a third password from the terminal apparatus being received, the third password in accordance with the second password; and sending, in a case of verification success, a verification success message to the terminal apparatus (Fan pages 5, 9, 12, prompt the user to input decryption password, send the password to the storage device, and storage device verifies the password and grants access; Mo pages 2, 4, prompt user for password, send password to the storage device, and the storage device compares the received password with a prestored password and grants access).  

As per claim 9, Fan in view of Kai, de Jong and Mo teaches the method according to claim 8, wherein the method further comprises: decrypting, in a case of receiving a data reading instruction from the terminal apparatus, the encrypted data corresponding to an address in the data reading instruction in accordance with the second password, and sending the decrypted data to the terminal apparatus (Fan pages 5, 9, 12, performing reading and writing operations to storage device; Kai pages 3, 5, perform operations such as change password, read/write/delete, etc. data to hidden partition; de Jong paragraph [0056], read request comprises address of the requested access; Mo pages 7, 9, perform operations such as read and decrypt data, delete data, etc. from secure partition).  

As per claims 10-13 and 15-17, the claims claim a device, an apparatus, and a non-transitory computer readable medium essentially corresponding to the method claims 1 and 3-6 above, and they are rejected, at least for the same reasons.

Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kai, de Jong, and Mo, and further in view of Badam et al. US2017/0075594 hereinafter referred to as Badam.
As per claim 2, Fan in view of Kai, de Jong and Mo teaches the method according to claim 1, wherein determining whether the at least one storage apparatus connected to the terminal apparatus includes the target storage apparatus with the encryption function comprises: determining, in a case of receiving apparatus information, that the storage apparatus includes the target storage apparatus, and determining the storage apparatus sending the apparatus information as the target storage apparatus (Fan pages 3-4, 7, 10, the storage device is connected to the terminal device.  Detection information is sent to the terminal to detect if the storage device has an automatic encryption function; Kai pages 2, 4, the storage device has a normal storage area and a hidden storage area.  Enumerate the storage device and report partition information to the host.  Determine if a PW has been set for the partition).  
Fan in view of Kai, de Jong and Mo does not explicitly disclose generating an apparatus information querying instruction for target storage apparatus; 
sending the apparatus information querying instruction to at least one storage apparatus; and 
receiving apparatus information corresponding to the apparatus information querying instruction.
Badam teaches generating an apparatus information querying instruction for target storage apparatus (Badam paragraph [0029], [0069], host query storage device for storage device information); 
sending the apparatus information querying instruction to at least one storage apparatus (Badam paragraph [0029], [0069], host query storage device for storage device information); and 
receiving apparatus information corresponding to the apparatus information querying instruction (Badam paragraph [0029], [0069], receive storage device information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai, de Jong and Mo with the teachings of Badam to include generating and sending a query to the storage device for device information because the results would have been predictable and resulted in the terminal computer sending a query to the storage device and receiving storage device information in response to the query.

As per claim 7, Fan in view of Kai, de Jong and Mo teaches the method according to claim 6.
Fan in view of Kai, de Jong and Mo does not explicitly disclose wherein method further comprises: sending, in a case of receiving an apparatus information querying instruction from terminal apparatus, apparatus information of storage apparatus to the terminal apparatus.  
Badam teaches wherein method further comprises: sending, in a case of receiving an apparatus information querying instruction from terminal apparatus, apparatus information of storage apparatus to the terminal apparatus (Badam paragraph [0029], [0069], host query storage device for storage device information.  Sending storage device information).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Kai, de Jong and Mo with the teachings of Badam to include generating and sending a query to the storage device for device information because the results would have been predictable and resulted in the terminal computer sending a query to the storage device and receiving storage device information in response to the query.

As per claim 14, the claim claims a non-transitory computer readable medium essentially corresponding to the method claim 2 above, and is rejected, at least for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495